Title: From George Washington to John Moylan, 5 October 1783
From: Washington, George
To: Moylan, John


                        
                            Sir
                            Rocky Hill 5 octr 1783
                        
                        In consequence of directions I have reced from Congress I am to desire you to make the necessary provision of
                            Cloathing for 2500 Men without delay.
                        I expect that Mr Morris will receive the direction of Congress to retain as much of the public Cloathing now
                            selling as will answer for part of the above provision. I am &c.

                    